Citation Nr: 1701843	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  15-19 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to the service-connected fracture, lateral left malleolus with left calcaneous arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran perfected his appeal by way of the May 2015 VA Form 9.  On this form, he requested a videoconference hearing.  The appeal was certified to the Board in December 2015 without scheduling the hearing.  Videoconference hearings are scheduled by the AOJ.  Remand is, therefore, required.  

Accordingly, the case is REMANDED for the following action:

The AOJ should place the Veteran's name on the docket for a videoconference hearing at the RO before a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




